Back to Form 10-Q [form10-q.htm]
Exhibit 10.15
 
WellCare of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
d/b/a Staywell Health Plan of Florida
   

 
AHCA CONTRACT NO. FA904
AMENDMENT NO. 6


THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and WELLCARE OF FLORIDA,
INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
“Vendor” or “Health Plan”, is hereby amended as follows:


1.
Effective August 1, 2011, Attachment I, Scope of Services, Capitated Health
Plans, is hereby amended to include Attachment I, Exhibit 1-A, Revised Maximum
Enrollment Levels, attached hereto and made a part of the Contract.  All
references in the Contract to Attachment I, Exhibit I, shall hereinafter also
refer to Attachment I, Exhibit 1-A, as appropriate.
 
2.
Attachment II, Core Contract Provisions, Section XVI., Terms and Conditions, is
hereby amended to include Item GG. as follows:
 
 
GG.  Work Authorization Program
 
 
The immigration Reform and Control Act of 1986 prohibits employers from
knowingly hiring illegal workers.  The Vendor shall only employ individuals who
may legally work in the United States – either U.S. citizens or foreign citizens
who are authorized to work in the U.S.  The Vendor shall use the U.S. Department
of Homeland Security’s E-Verify Employment Eligibility Verification system to
verify the employment eligibility of:




 
Ø 
all persons employed by the Vendor, during the term of this Contract, to perform
employment duties within Florida; and,
 
 
Ø 
all persons (including subcontractors) assigned by the Vendor to perform work
pursuant to this Contract.




 
The Vendor shall include this provision in all subcontracts it enters into for
the performance of work under this Contract.
     
Unless otherwise stated, this amendment is effective upon execution by both
parties.
     
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.
     
This amendment and all its attachments are hereby made a part of the Contract.
     
This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
AHCA Contract No. FA904, Amendment No. 6, Page 1 of 2

 
 

--------------------------------------------------------------------------------

 



WellCare of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
d/b/a Staywell Health Plan of Florida
   



IN WITNESS WHEREOF, the Parties hereto have caused this five (5) page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.


WELLCARE OF FLORIDA, INC., D/B/A
STAYWELL HEALTH PLAN OF FLORIDA
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
           
SIGNED
   
SIGNED
   
BY:
/s/Christina Cooper
 
BY:
/s/ Elizabeth Dudek

 
NAME:
Christina Cooper
 
Name:
Elizabeth Dudek
 
TITLE:
 
President, Florida & Hawaii Division
 
 
TITLE:
 
Secretary
 
DATE:
 
6/29/11
 
 
DATE:
 
6/30/11

 
 
List of Attachments/Exhibits included as part of this amendment:
 
Specify
Type
 
Letter/
Number
 
 
Description
Attachment I
 
Exhibit 1-A
 
Revised Maximum Enrollment Levels (3 Pages)





REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
AHCA Contract No. FA904, Amendment No. 6, Page 2 of 2


 
 

--------------------------------------------------------------------------------

 
 
WellCare of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
d/b/a Staywell Health Plan of Florida
   



ATTACHMENT I
EXHIBIT 1-A
REVISED MAXIMUM ENROLLMENT LEVELS


Maximum enrollment levels and Health Plan provider numbers associated with the
counties and populations served.  Exhibit 2-NR-B provide the capitation rate
tables respective to the areas of operation listed below.


A.  Non-Reform


See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 3 Counties: Hernando, Sumter
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Hernando
15,000
015016901
 
Sumter
4,500
015016916



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 5 Counties: Pasco, Pinellas
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Pasco
7,000
015016903
 
Pinellas
15,000
015016904

 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 6 Counties: Hillsborough, Manatee, Polk
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Hillsborough
28,000
015016902
 
Manatee
12,000
015016912
 
Polk
25,000
015016905







AHCA Contract No. FA904, Attachment I, Exhibit 1-A, Page 1 of 3
 
 
 

--------------------------------------------------------------------------------

 


WellCare of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
d/b/a Staywell Health Plan of Florida
   



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 7 Counties: Orange, Seminole, Osceola, Brevard
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Orange
38,000
015016906
 
Seminole
6,000
015016908
 
Osceola
12,000
015016907
 
Brevard
14,000
015016913



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 8 Counties: Lee, Sarasota, Charlotte
 
 
Effective Date: 09/01/09, and 08/01/11 Charlotte
 
County
Enrollment Level
Provider Number
 
Lee
15,000
015016911
 
Sarasota
6,000
015016914
 
Charlotte
27,000
TBD



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 9 Counties: Palm Beach, St. Lucie, Indian River
 
 
Effective Date: 09/01/09, and 08/01/11 Indian River
 
County
Enrollment Level
Provider Number
 
Palm Beach
15,000
015016910
 
St. Lucie
4,500
015016915
 
Indian River
10,500
TBD

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK








AHCA Contract No. FA904, Attachment I, Exhibit 1-A, Page 2 of 3
 
 
 

--------------------------------------------------------------------------------

 


WellCare of Florida, Inc.
 
Medicaid HMO Non-Reform Contract
d/b/a Staywell Health Plan of Florida
   



See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 10 Counties:  Broward
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Broward
25,000
015016900

 
See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates



 
Area 11 Counties:  Miami-Dade
 
 
Effective Date: 09/01/09
 
County
Enrollment Level
Provider Number
 
Miami-Dade
25,000
015016909







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK








AHCA Contract No. FA904, Attachment I, Exhibit 1-A, Page 3 of 3


